                                    Case 1:20-cv-00088-RP Document 1-1 Filed 01/24/20 Page 1 of 1

JS44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORlvI.)

I. (a) PLAINTIFFS                                                                                                J)EFEWANTS,
                                                                                                                         fighway'Pipeline, LLC, Kinder Morgan Texas Pipeline LLC,
    Belinda Kay Pence, Rosalind Lee, Stan Parker, Andrew Sansom and                                             Kinder Morgan, Inc., EagleClaw Midstream Ventures, LLC, Altus
    Mark Weiler                                                                                                 Midstream Energy, and ExxonMobil Permian Highway Pipeline LLC
      (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.


      (c) Attorneys (Firm'Name, Address and Telephone •Number)                                                    Attorneys (If Known)
    dark Richards, Richards, Rodriguez & Skeith, LLP, 816 Congress Ave.
Suite 1200, Austin, Texas 78701 (512) 476-00005; David Bookbinder,
Niskanen Center, 820 First Street NE, Ste 675, Washington, DC 20002 3

II. BASIS OF JURISDICTION (Place an "X" m One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" m One Box for Plaintiff
                                                                                                             (For Diversity Cases Only) and One Box for Defendant)
0 1 U.S. Government                    ^ 3 Federal Question                                                                             PTF DEF PTF DEF
           Plaintiff                             (U.S. Government Not a Party}                        Citizen of This State D 1 d 1 Incorporated or Principal Place 04 04
                                                                                                                                                              of Business In This State


02      U.S. Government                0 4 Diversity                                                  Citizen of Another State          02 02               Incorporated and Principal Place         05 05
           Defendant                          (Indicate Citizenship of Parties in Item III)                                                                    of Business In Another State


                                                                                                      Citizen or Subject of a           03 03 Foreign Nation                                         06 06
                                                                                                           Foreign Country

IV. NATURE OF SUIT (Place an "X" m One Box Only)                                                                                                     Click here for: Nature of Suit Code Descriptions.
L      CONTRACT                             TORTS                                                          FORFEITURE/PENALTy                         BANKRUPTCY                    OTHER STATUTES I
0 110 Insurance                          PERSONAL INJURY                  PERSONAL INJURY             0    625 Drug Related Seizure           0 422 Appeal 28 USC 158            0 375 False Claims Act
D 120 Marine                          D 310 Airplane                  0   365 Personal Injury -             ofProperty21USC881                0 423 Withdrawal                   0 376QuiTam(31USC
0 130 Miller Act                      D 315 Airplane Product                  Product Liability       0 690 Other                                   28 USC 157                            3729(a))
0 140 Negotiable Instrument                  Liability                a 367 Health Care/                                                                                         D 400 State Reapportionment
0 150 Recovery of Overpayment         a 320 Assault, Libel &                 Pharmaceutical                                                     PROPERTY RIGHTS                  O 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                                  0 820 Copyrights                   D 430 Banks and Banking
a 151 Medicare Act                    [~] 330 Federal Employers'             Product Liability                                                a 830 Patent                       0 450 Commerce
D 152 Recovery of Defaulted                  Liability                0   368 Asbestos Personal                                               0 835 Patent - Abbreviated         0 460 Deportation
        Sfaident Loans                0 340 Marine                            Injury Product                                                          New Drug Application       0 470 Racketeer Influenced and
        (Excludes Veterans)           n 345 Marine Product                  Liability                                                         0   840 Trademark                           Corrupt Organizations
0    153 Recovery of Overpayment             Liability                 PERSONAL
                                                                       PERSONAL PROPERTY
                                                                                     PROPERTY             LABOR                                 SOCIAL SECURITY                  D 480 Consumer Credit
        of Veteran's Benefits         0 350 Motor Vehicle             a 370 Other Fraud       0 710 Fair Labor Standards                      0 861HIA(1395ff)                   D 490 Cable/Sat TV
0 160 Stockholders' Suits             0 355 Motor Vehicle             0 371 Truth in Lending         Act                                      D 862 Black Lung (923)             D 850 Securities/Commodities/
a 190 Other Contract                        Product Liability         0   380 Other Personal          0    720 Labor/Management               a 863 DIWC/DIWW (405(g))                    Exchange
0 195 Contract Product Liability      0 360 Other Personal                   Property Damage                   Relations                      a 864 SSID Title XVI               a 890 Other Statutory Actions
0 196 Franchise                              Injury                   a   385 Property Damage         a 740 Railway Labor Act                 D 865 RSI (405(g))                 0 891 Agricultural Acts
                                      D 362 Personal Injury -                Product Liability        a 751 Family and Medical                                                   0 893 Environmental Matters
                                             Medical Malpractice                                               Leave Act                                                         D 895 Freedom of Information

c        REAL PROPERTY                    CFVIL RIGHTS                PRISONER PETITIONS              a 790 Other Labor Litigation                FEDERAL TAX SUITS                       Act
D 210 Land Condemnation               St; 440 Other Civil Rights          Habeas Corpus:              a 791 Employee Retirement               a 870 Taxes (U.S. Plaintiff        0 896 Arbitration
0 220 Foreclosure                     0 441 Voting                    0 463 Alien Detainee                     Income Security Act                    or Defendant)              0 899 Administrative Procedure
a 230 Rent Lease & Ejechnent          0 442 Employment                0 510 Motions to Vacate                                                 a SPURS—Third Party                      Act/Review or Appeal of
0 240 Torts to Land                   D 443 Housing/                         Sentence                                                              26 USC 7609                         Agency Decision
0 245 Tort Product Liability                 Accommodations           D 530 General                                                                                              D 950 Constitutionality of
0 290 All Other Real Property         D 445 Amer. w/Disabilities -    D 535 Death Penalty                      IMMIGRATION                                                             State Statutes
                                                                          Other:                      -I   462 Nahu-alization Application
                                            Employment
                                      H 446 Amer. w/DisabiIities -   0 540 Mandamus & Other           -»
                                                                                                           465 Other Immigration
                                             Other                   0 550 Civil Rights                        Actions
                                      a 448 Education                0 555 Prison Condition
                                                                     a 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an "X" in One Box Only)
^ 1 Original 0 1 Removed from                             a3         Remanded from               0 4 Reinstated or         0 5 Transferred from            D 6 Multidistrict                0 8 Multidistrict
        Proceeding              State Court                          Appellate Court                  Reopened                  Another District                  Litigation -                    Litigation -
                                                                                                                                  (specify)                       Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisilictional statutes unless diversity):
                                           42 USC 1983
VI. CAUSE OF ACTION                       Brief description of cause:
                                           Landowner's action to declare a pipeline subject to federal jurisdiction under the Natural Gas Act.
VII. REQUESTED IN     a CHECK IF THIS IS A CLASS ACTION                               DEMAND $                         CHECK YES only if demanded in complaint:
     COMPLAINT:            UNDER RULE 23, F.R.Cv.P.                                                                                                     JURY DEMAND: D Yes 0 No
VIII. RELATED CASE(S)
                         (See ins t motions}:
      IF ANY                                  JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
01/24/2020                                                             /c/ dark Richards
FOR OFFICE USE ONLY

     RECEIPT #                  AMOUNT                                       APPLYING IFP                                       JUDGE                             MAG. JUDGE
